Dismissed and Memorandum Opinion filed August 23, 2016.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-16-00472-CV

             MARK DYER AND LEIGH ANN DYER, Appellants
                                        V.
                          SALMAN TARIQ, Appellee

             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                      Trial Court Cause No. 1077693

                 MEMORANDUM                     OPINION


      This is an appeal from a judgment signed June 6, 2016. The notice of appeal
was filed June 13, 2016. To date, our records show that appellants have not paid
the appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in civil
cases unless party is excused by statute or by appellate rules from paying costs).
Tex. Gov’t Code Ann. § 51.207.
      On July 14, 2016, this court ordered appellants to pay the appellate filing fee
on or before August 1, 2016, or the appeal would be dismissed. Appellants have
not paid the appellate filing fee. Accordingly, the appeal is ordered dismissed. See
Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of case because appellant
has failed to comply with notice from clerk requiring response or other action
within specified time).


                                      PER CURIAM

Panel consists of Justices Busby, Donovan, and Brown.




                                         2